FILED
                                                 United States Court of Appeals
                                                         Tenth Circuit

                                                      February 29, 2012
                                    PUBLISH          Elisabeth A. Shumaker
                                                         Clerk of Court
                    UNITED STATES COURT OF APPEALS

                                TENTH CIRCUIT


STATE OF WYOMING,

      Petitioner - Appellant,

PARK COUNTY BOARD OF
COUNTY COMMISSIONERS,

      Petitioner,

and

INTERNATIONAL SNOWMOBILE
MANUFACTURERS ASSOCIATION,
INC.,

      Plaintiff-Intervenor,

v.                                              No. 10-8088

UNITED STATES DEPARTMENT
OF INTERIOR; KEN SALAZAR, in
his official capacity as Secretary of the
United States Department of the
Interior; JON JARVIS, in his official
capacity as National Park Service
Director; MICHAEL SNYDER, in his
official capacity as National Park
Service Intermountain Regional
Director, NATIONAL PARK
SERVICE,

       Respondents - Appellees,

and
NATIONAL PARKS
CONSERVATION ASSOCIATION,

      Respondent-Intervenor -
      Appellee.


STATE OF WYOMING,

      Petitioner,                     No. 10-8089

PARK COUNTY BOARD OF
COUNTY COMMISSIONERS,

      Petitioner - Appellant,

INTERNATIONAL SNOWMOBILE
MANUFACTURERS ASSOCIATION,
INC.,

      Plaintiff-Intervenor,

v.

UNITED STATES DEPARTMENT
OF INTERIOR; NATIONAL PARK
SERVICE; JON JARVIS, in his
official capacity as National Park
Service Director; MICHAEL
SNYDER, in his official capacity as
Intermountain Regional Director,
National Park Service; KEN
SALAZAR,

      Respondents - Appellees,

and

NATIONAL PARKS
CONSERVATION ASSOCIATION,

      Respondent-Intervenor -
      Appellee.
PARK COUNTY BOARD OF
COUNTY COMMISSIONERS,

      Petitioner,

INTERNATIONAL SNOWMOBILE
MANUFACTURERS ASSOCIATION,
INC.,

      Plaintiff-Intervenor - Appellant,

v.                                                  No. 10-8090

JON JARVIS, in his official capacity
as Director of the National Park
Service Director; KEN SALAZAR, in
his official capacity as Secretary of the
United States Department of the
Interior; MICHAEL SNYDER, in his
official capacity as Intermountain
Regional Director, National Park
Service; UNITED STATES
DEPARTMENT OF INTERIOR,

      Respondents,

and

NATIONAL PARKS
CONSERVATION ASSOCIATION,

     Respondent-Intervenor -
Appellee.



        APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF WYOMING
           (D.C. Nos. 2:09-CV-00262-ABJ; 2:09-CV-00272-ABJ)

James Kaste, Senior Assistant Attorney General, Cheyenne, Wyoming, and James
Davis, Deputy Park County Attorney, Cody, Wyoming (Jay Jerde, Deputy Attorney
General, Cheyenne, Wyoming, Bryan A. Skoric, Park County Attorney, Cody,
Wyoming, with them on the brief), for Petitioners-Appellants.
(William P. Horn, Birch Horton Bittner & Cherot, PC, Washington D.C., Harriet M.
Hageman, Hageman & Brighton, Cheyenne, Wyoming, on the brief for Petitioner-
Intervenor-Appellant).

Andrew Mergen, United States Department of Justice (Ignacia S. Moreno, Assistant
Attorney General, Aaron P. Avila and Justin R. Pidot, United States Department of
Justice, with him on the brief), Washington, D.C., for Respondents-Appellees.

Robert D. Rosenbaum (Brett E. Marston and Holly E. Sterrett, with him on the brief),
Arnold & Porter LLP, Washington, D.C., for Respondent-Intervenor-Appellee.



Before BRISCOE, Chief Judge, BALDOCK, and HOLMES, Circuit Judges.

BALDOCK, Circuit Judge.


      In 1974, the National Park Service (NPS) adopted a default rule prohibiting

the use of snowmobiles in all national parks except on designated routes. 36 C.F.R.

§ 2.18(c). Pursuant to the default rule, NPS must promulgate a special regulation

designating specific routes open to snowmobile use in a particular national park.

Absent such a rule, no snowmobiles are allowed.        See id. (“Snowmobiles are

prohibited except where designated.”). NPS originally regulated designated routes,

choosing not to set a limit on the number of snowmobiles permitted in the parks. 36

C.F.R. § 7.13(l)(2) (2000). In 1997, environmental and recreational groups began

seeking to limit the daily number of snowmobiles permitted in Yellowstone National

Park, Grand Teton National Park, and the John D. Rockefeller Jr. Memorial Parkway

(collectively, the parks). And over the past fifteen years, groups have continued to

litigate the fate of snowmobiles in the parks. In the present cases, Petitioners the

State of Wyoming and Park County, Wyoming filed petitions for review of agency
action, challenging the 2009 rules governing snowmobile use in the parks. 1 The

district court dismissed the petitions for review, holding Petitioners lacked standing

to pursue their claims. On appeal, Petitioners ask us again to weigh in on this

ongoing saga. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm in

part, vacate in part, and remand.

                                          I.

      Our story begins in 1997 when snowmobile opponents sought to limit the

number of snowmobiles entering the parks. The opponents brought their challenge

to NPS policy in a Washington, D.C. district court. Fund for Animals, Inc. v.

Babbitt, No. 1:97-CV-1126 (D.D.C. filed May 20, 1997). The civil action resulted

in a settlement where NPS adopted the 2001 rule, which provided for a complete

phase-out of snowmobiles in the parks after the 2003–04 winter season. 66 Fed.

Reg. 7260 (Jan. 22, 2001). Snowmobile proponents subsequently filed suit in a

Wyoming district court challenging the 2001 rule. Int’l Snowmobile Mfrs. Ass’n v.

U.S. Dep’t of Interior Sec’y, No. 2:00-CV-229 (D. Wyo. filed Dec. 6, 2000). This

litigation again resulted in a settlement. But instead of a snowmobile phase-out, the

settlement in the Wyoming action resulted in NPS promulgating the 2003 rule,

allowing 950 snowmobiles per day into Yellowstone, 75 on the Continental Divide

Snowmobile Trail and 75 on Grassy Lake Road in Grand Teton and the Parkway, and

      1
        Wyoming and Park County filed separate petitions for review. The district
court then consolidated the two civil actions. Subsequently, the district court granted
the International Snowmobile Manufacturers Association’s (ISMA) motion to
intervene. After the district court dismissed the petitions, Wyoming, Park County,
and ISMA all filed separate appeals. We consolidated the appeals for procedural
purposes.
40 on Jackson Lake in Grand Teton. 68 Fed. Reg. 69268 (Dec. 11, 2003). The 2003

rule led to a third round of litigation, again brought by the snowmobile opponents

in a Washington, D.C. district court. The D.C. court invalidated the 2003 rule and

reinstated the 2001 rule. The Fund for Animals v. Norton, 294 F. Supp. 2d 92, 115

(D.D.C. 2003). Thereafter, the proponents filed a fourth lawsuit in Wyoming. The

Wyoming court invalidated the 2001 rule, concluding NPS violated the

Administrative Procedure Act (APA), 5 U.S.C. §§ 701–06, in promulgating the 2001

rule. Int’l Snowmobile Mfrs. Ass’n v. Norton, 340 F. Supp. 2d 1249, 1266 (D. Wyo.

2004).

         In 2004, NPS promulgated a temporary rule which contained a “sunset clause,”

providing its snowmobile authorization would expire at the conclusion of the

2006–07 winter season. The 2004 temporary rule authorized 720 snowmobiles per

day in Yellowstone, 50 per day on the Continental Divide Snowmobile Trail, 50 per

day on Grassy Lake Road, and 40 per day on Jackson Lake. 69 Fed. Reg. 65348

(Nov. 10, 2004). The 2004 temporary rule triggered litigation by the opponents in

Washington D.C. and the proponents in Wyoming. The temporary rule survived both

challenges. The Fund for Animals v. Norton, 390 F. Supp. 2d 12 (D.D.C. 2005);

Wyo. Lodging and Rest. Ass’n v. U.S. Dep’t of Interior, 398 F. Supp. 2d 1197 (D.

Wyo. 2005). After the 2004 temporary rule expired under the sunset provision, NPS

promulgated what it intended to be a permanent rule in 2007. The 2007 rule allowed

540 snowmobiles per day in Yellowstone, 0 per day on the Continental Divide

Snowmobile Trail, 25 per day on Grassy Lake Road, and 40 per day on Jackson
Lake. 72 Fed. Reg. 70781 (Dec. 13, 2007). Unsurprisingly, the proponents and

opponents again filed simultaneous challenges in Wyoming and Washington, D.C.,

respectively. The Washington, D.C. court ruled first, holding the 2007 rule arbitrary

and capricious. Greater Yellowstone Coal. v. Kempthorne, 577 F. Supp. 2d 183, 210

(D.D.C. 2008). Although the Washington, D.C. court believed the 2007 rule allowed

too many snowmobiles in the parks, the court did not set forth a maximum number

of snowmobiles that could enter the parks while NPS worked to promulgate a new

rule. Thereafter, the Wyoming court issued an order stating its disagreement with

the Washington, D.C. court’s ruling, but declining to issue a ruling contrary to that

of the D.C. court. Wyoming v. U.S. Dep’t of Interior, No. 2:07-CV-319, Order

Implementing Temporary Remedy and Granting Motion to Intervene (D. Wyo. Nov.

7, 2008). Because the Wyoming court believed the D.C. court’s ruling did not

address what should happen to snowmobiles in the parks while NPS formulated a

new rule, the Wyoming court held the 2004 rule, as the last valid rule, should be

reinstated until NPS could promulgate a new rule. Id. While the litigation regarding

the 2007 rule was ongoing, NPS began work on a new rule.

      The Wyoming court’s ruling reinstating the 2004 rule became the first decision

to reach an appellate court. The issue before us was whether the district court had

the power to order the interim remedial order reinstating the 2004 rule. Before we

issued a decision, NPS published the 2009 rules. Subsequently, we found the

Wyoming case moot because, after NPS issued the 2009 rules, we could offer the

parties no effective relief. Wyoming v. U.S. Dep’t of Interior, 587 F.3d 1245, 1247
(10th Cir. 2009). That brings us to the instant civil action—Petitioners’ challenge

to the 2009 rules.

                                         II.

      The National Environmental Policy Act (NEPA), 42 U.S.C §§ 4331–71

requires that “major Federal actions significantly affecting the quality of the human

environment . . . be preceded by an environmental impact statement or EIS.”

McKeen v. U.S. Forest Serv., 615 F.3d 1244, 1248 n.3 (10th Cir. 2010) (internal

citation omitted). “Before creating an EIS, however, a government agency may

prepare a document called an environmental assessment (EA).” Id. The agency may

conclude after preparing the EA that a proposed action will not significantly affect

the environment. In that case, “the agency may issue a finding of no significant

impact (FONSI) and need not prepare a full EIS.” Id.

      In this case, NPS prepared an EA in 2008 with the stated purposes of ensuring

(1) park visitors had a range of appropriate winter recreational opportunities for an

interim period and (2) recreational activities in the parks did not impair or

unacceptably impact park resources or values. In the EA, NPS formulated two

alternatives for snowmobile use in response to monitoring and studies, prior

litigation, past public comments, and past winter planning processes. Alternative 1

proposed elimination of snowmobiles in the parks. Despite the 2004 temporary rule

allowing 720 snowmobiles per day into Yellowstone at the time NPS wrote the EA,

NPS believed the 2004 temporary rule expired at the end of the 2007 winter season

and, in the absence of agency action, snowmobiles were no longer authorized. Thus,
the agency labeled Alternative 1 a “No Action” alternative. In contrast, Alternative

2 proposed allowing 318 snowmobiles per day in Yellowstone and 50 snowmobiles

per day in Grand Teton.     NPS asserted the numbers selected in Alternative 2

reflected the recent snowmobile use trends in the parks.

      Concluding that neither alternative would pose any significant adverse impacts

on the environment, NPS issued a FONSI for both Yellowstone and Grand Teton

adopting Alternative 2. NPS promulgated a permanent rule for Grand Teton, but

rather than issue a permanent rule for Yellowstone, NPS decided to promulgate a

temporary rule for the 2009–10 and 2010–11 winter seasons to replace the reinstated

2004 rule while NPS determined “a long-term strategy for Yellowstone winter use.”

74 Fed. Reg. 60159, 60160 (Nov. 20, 2009).         As discussed above, the 2009

temporary rule provided for 318 snowmobiles per day in Yellowstone and imposed

a commercial guide requirement for snowmobilers. Id. On March 15, 2011, the

2009 temporary rule for Yellowstone, by its own terms, expired. The permanent rule

for Grand Teton allows for 25 snowmobiles per day on the Grassy Lake Road and 25

snowmobiles per day on Jackson Lake. Id. The 2009 permanent rule as to Grand

Teton also closes the Continental Divide Snowmobile Trail and, like the Yellowstone

temporary rule, imposes a commercial guide requirement for snowmobilers in the

park. Id.

      Petitioners Wyoming and Park County filed separate petitions for review of

agency action in the District of Wyoming challenging both the substance of the 2009

rules and the sufficiency of Respondents’ analysis during the rules’ promulgation
procedure. 2 Substantively, Petitioners asserted the 2009 winter use plans violated the

National Park Service Organic Act, 16 U.S.C. § 1, and the statutes establishing

Yellowstone and Grand Teton, 16 U.S.C. §§ 21–40, 406d-1, by arbitrarily restricting

snowmobile access in spite of evidence which demonstrates that NPS could permit

more snowmobiles without causing unacceptable impacts or impairment to park

resources. 3    Procedurally, Petitioners posited the 2009 rules arbitrarily and

capriciously limit the daily number of snowmobiles into the parks in violation of the

APA.       Specifically, Petitioners argued Respondents ignored scientific evidence

regarding snowmobile use in the parks and fashioned a rule that will systematically

exclude thousands of snowmobilers from the parks. Finally, Petitioners alleged NPS

violated NEPA by failing to consider a reasonable range of alternatives or to provide

a reasoned explanation for the restriction on the number of snowmobile entries.

Wyoming also alleged NPS violated NEPA by failing to take a “hard look” at the

environmental consequences of the 2009 rules.



       2
        The district court granted the International Snowmobile Association’s
(“ISMA”) motion to intervene on the side of the Petitioners and National Park
Conservation Association’s motion to intervene on the side of the Respondents.
ISMA represented to the district court that it intended to rely on the standing of
Wyoming and Park County. See Stewart v. Kempthorne, 554 F.3d 1245, 1253 (10th
Cir. 2009) (“[I]ntervenors need not establish standing in their own right provided
they are aligned with another party with constitutional standing.”). ISMA did not
appear at oral argument, but joined in the brief with Wyoming and Park County.
       3
        Congress established NPS in 16 U.S.C. § 1, granting NPS the authority to
promote and regulate the use of the national parks “by such means and measures as
conform to the fundamental purpose of the said parks . . . which purpose is to
conserve the scenery and the natural and historic objects and the wild life therein and
to provide for the enjoyment of the same in such manner and by such means as will
leave them unimpaired for the enjoyment of future generations.” 16 U.S.C. § 1.
      Intervenor-Respondent National Parks Conservation Association (“NPCA”)

then filed a motion to dismiss the petition for a lack of standing. NPCA argued a

state and a county do not have standing, as parens patriae on behalf of their citizens,

to bring an action against the federal government and the petitions offered no hint

of any basis for standing other than the protection of the state and county’s citizens.

Park County and Wyoming filed separate responses in opposition, each attaching

affidavits in support of standing. Park County maintained standing exists because

the NPS regulation impacts the amount of sales tax collected. The sales tax money

flows to Park County’s “general fund,” which the county uses to provide public

services and to subsidize its advertising budget. Moreover, Park County argued it

not only suffers a loss to its sales tax revenues, but also gains the responsibility of

caring for increased use and physical environmental impacts on roads and land from

displaced Yellowstone snowmobilers.        Park County also attached an affidavit

declaring the commercial guide requirement reduces interest in snowmobiling in

Yellowstone, which results in a further decrease in sales tax revenue. Additionally,

Park County contends demand to enter Yellowstone through the East Gate is greater

than the maximum daily limit of 20 per day the 2009 temporary rule mandates. Park

County pointed the district court to 2001 statistics which show an average of 41

entries per day from the East Gate. Finally, as to NEPA, Park County claimed it has

a geographical nexus to Yellowstone based on the park’s location within Park

County.

      Wyoming agreed with NCPA that its standing could not be brought as parens
patriae on behalf of its citizens. Instead, Wyoming claimed it asserted a sovereign

and proprietary interest in the health of its tourism industry and further maintained

the daily limit on snowmobiles, commercial guide requirements, and continued

uncertainty for future seasons discouraged and reduced the number of snowmobilers

to the parks to the economic detriment of the state. Wyoming also suggested

“displacement impacts” from the parks onto the adjacent National Forests provide

standing for Wyoming’s NEPA claims because displacement of snowmobilers from

the National Parks to the National Forests creates a significant increase in the

management, grooming and trail upkeep responsibilities for the state-run Wyoming

Trails Program. Wyoming further alleged displacement interferes with Wyoming’s

sovereign interest in the management of wildlife within its borders, including

management of the fishery at Jackson Lake in Grand Teton. Wyoming also asserted

a sovereign regulatory interest in the air quality of the parks, maintaining the 2009

rules conflicted and interfered with Wyoming’s regulatory authority over air quality

matters within its borders. In addition, Wyoming and Park County both alleged an

interest in the litigation because of their heavy involvement in the NEPA processes

that led to the 2009 rules.

      NPCA, in reply, also presented the district court an affidavit and evidence to

show a lack of standing. Specifically, NPCA argued Petitioners’ tax and fees

arguments were based on speculation and out-dated data. NPCA’s evidence showed

a negative correlation between tourism in Park County and the number of

snowmobiles going into Yellowstone’s East Entrance. Regardless of the data, NPCA
urged the district court to find Petitioners lacked standing because the loss of tax

receipts is not a valid basis for standing. NPCA also stated the district court should

discredit the displacement argument because Petitioners irrationally desire to simply

shift the environmental harm from the National Forests to the National Parks, which

are both within the boundaries of the state.

      The district court granted NPCA’s motion, concluding Petitioners did not

allege sufficient facts to establish it had a procedural NEPA injury. Bd. of Cnty.

Comm’rs of Cnty. of Park v. U.S. Dep’t of Interior, 2010 WL 6429153, *17 (D.

Wyo. Sept. 17, 2010). Specifically, the court held Petitioners did not allege any

increased risk of environmental harm resulting from any alleged uninformed agency

decision.   Id.   Additionally, as to Petitioner’s alleged loss of tourism and tax

revenues, the district court concluded the alleged injuries were not only generalized

grievances, but also speculative and hypothetical economic interests not sufficient

to demonstrate an injury to concrete interest independent of Petitioners’ citizens. Id.

                                          III.

      On appeal, Petitioners first assert the district court failed to afford Wyoming

“special solicitude” in its standing analysis. Particularly, Petitioners acknowledge

that where, as here, petitioners are not themselves the object of the government

action they challenge, standing is ordinarily substantially more difficult to establish.

Petitioners suggest this creates a “heightened” burden of proof, which the “special

solicitude” doctrine negates as to the states. Next, Petitioners maintain the district

court erred by dismissing the petitions without considering whether Petitioners had
standing pursuant to the Organic Acts. Petitioners assert their economic interests are

significantly and directly injured by NPS’s alleged violation of the Organic Acts

because each snowmobile entry into the parks corresponds to tax revenues for

Petitioners. Thus, Petitioners contend any new restrictions on access the 2009 rules

impose cause them real harm. Petitioners also allege injury to their proprietary and

sovereign interests from loss of revenue resulting from commercial guide

requirements and continued uncertainty regarding future seasons; the health of their

tourism industry; environmental effects from displacement of snowmobiles; and

management of the fishery at Jackson Lake.

      Moreover, Petitioners suggest the district court ignored this Court’s precedent

“that state and local governments have standing to assert claims that the unlawful

conduct of a federal agency results in lost tax revenues.” Finally, Petitioners argue

the court erred in declaring Petitioners asserted no NEPA injuries. Petitioners state

they have an obvious geographical nexus to the site of the agency action because the

parks are within the boundaries of Wyoming and Park County.

      In contrast, Respondents contend the federal government, not Petitioners,

represent the citizens of Wyoming and Park County as parens patriae.            Thus,

Petitioners cannot base standing on allegations that a federal action incidentally

results in a reduction in tax revenue. Respondents assert even if Petitioners could

have standing for actions that incidentally reduce tax revenue, the district court

properly found the alleged economic consequences of the 2009 rules too speculative

to support standing. Respondents further contend Petitioners failed to establish a
concrete interest sufficient to support standing pursuant to NEPA.

      Notwithstanding the foregoing, in their briefs and at oral argument,

Respondents contended this civil action is moot. As mentioned above, the 2009

temporary rule for Yellowstone expired by its own terms on March 15, 2011, prior

to oral argument in this case. Although NPS intended to have a permanent rule in

place for Yellowstone for the 2011–12 winter season, it did not meet its goal.

Instead, NPS implemented a one-year rule for the 2011–12 winter season which, in

substance, keeps in place the 2009 temporary rule at issue in this case. 76 Fed. Reg.

77131 (Dec. 12, 2011). After NPS decided to reinstate the 2009 temporary rule for

the 2011–12 winter season, Respondents filed a Fed. R. App. P. 28(j) letter, in which

they abandoned their mootness argument. Because this issue goes to our jurisdiction

to hear the case, however, we must address mootness before we turn to standing.

                                          IV.

      The Constitution limits our jurisdiction to the adjudication of “Cases” or

“Controversies.” U.S. Const. art. III, § 2, cl. 1. A controversy “must exist during

all stages of the appellate review,” and if that controversy ceases to exist, “the action

is moot and this court lacks jurisdiction to adjudicate the matter.” United States v.

Seminole Nation, 321 F.3d 939, 943 (10th Cir. 2002). In this case, the Yellowstone

2009 temporary rule expired by its own terms on March 15, 2011.4 NPS, however,

essentially has kept the substance of the 2009 rule in place as a “one-year rule” for

the 2011–12 winter season. Thus, Petitioners argue this controversy falls under the

      4
       The Grand Teton permanent rule is not subject to mootness analysis because,
as mentioned earlier, it is a permanent rule, rather than a temporary rule.
capable of repetition, yet evading review exception. We have said this exception

applies if two prerequisites are satisfied: “(1) the duration of the challenged action

must be too short to be fully litigated prior to its cessation or expiration; and (2)

there must be a reasonable expectation that the same complaining party will be

subjected to the same action again.” Hain v. Mullin, 327 F.3d 1177, 1180 (10th Cir.

2003) (en banc). Although we agree with Petitioners the substantive challenge is not

moot, we believe Petitioners’ procedural challenge is moot.

                                         A.

      We first address Petitioners’ substantive challenge. The capable of repetition,

yet evading review exception is a “narrow” exception that should only be used in

“exceptional situations.” Jordan v. Sosa, 654 F.3d 1012, 1034–35 (10th Cir. 2011).

The party seeking to avoid mootness must proffer “evidence from which we might

infer that this . . . [governmental] behavior is necessarily of short duration.” Id. at

1036. As the Third Circuit has noted: “Most cases utilizing this [exception] have

involved official action that by its very nature could not, or probably would not be

able to be adjudicated while fully ‘live.’” Dow Chemical Co. v. EPA, 605 F.2d 673,

678 n.12 (3d Cir. 1979) (emphasis added). In other words, the inquiry should turn

on whether something inherent exists in the nature or structure of the governmental

action that makes it necessarily of short duration. See e.g., Turner v. Rogers, 131

S. Ct. 2507, 2513, 2515 (2011) (imprisonment for a statutory maximum of one year

for civil contempt); Seminole Nation, 321 F.3d at 943 (temporary regulatory orders

that by statute cease to be in effect no later than ninety days after issuance).
      Although in the present case NPS has reinstated the features of the 2009

temporary rule for the upcoming winter season, nothing inherent in winter use plans

makes them necessarily of short duration. Indeed, NPS has indicated it plans to have

a long-term, final winter use plan in place by the 2012–13 winter season. Therefore,

Petitioners’ objections to NPS’s Yellowstone winter use plan likely would not escape

review if we held them to be moot here, although such review would be delayed. See

Dow Chem. Co., 605 F.2d at 678 n.12.

      Instead of falling into the narrow class of actions capable of repetition, yet

evading review, we believe the one-year rule for the 2011–12 season is, in substance,

a continuation, or a “mirror image” of, the 2009 temporary rule. Rio Grande Silvery

Minnow v. Bureau of Reclamation, 601 F.3d 1096, 1111 (10th Cir. 2010). In Rio

Grande Silvery Minnow, we recognized, but distinguished this approach,

acknowledging a regulation is capable of review where, as here, it “continues to the

extent that it is only superficially altered by a subsequent regulation.” Conservation

Law Found. v. Evans, 360 F.3d 21, 26 (1st Cir. 2004). The Third Circuit, faced with

a similar action by the EPA, declined to apply the capable of repetition, yet evading

review exception. Dow Chem. Co., 605 F.2d at 679. In that case, the EPA withdrew

its regulation for technical reasons and declared that it would resubmit the

regulation.   Id.   In refusing to apply the exception, the court stated that the

administrative agency had not altered its substantive stance, thus the court was

reluctant “to dismiss a genuine and concrete controversy for what in this case

amounts to a technical reason, brought about by the party seeking such a dismissal.”
Id. We agree with the Third Circuit’s approach. Because the 2011–12 one-year rule

is, in substance, a continuation of the 2009 temporary rule, we hold that Petitioners’

substantive challenge under the Organic Acts to the 2009 temporary rule is not moot.

                                         B.

      Although we conclude the substance of the one-year rule is the same as the

2009 temporary rule, the new rule is procedurally distinct. The rationale of the

mirror image rule in Conservation Law Foundation does not extend to the procedural

challenge in this appeal. In Conservation Law Foundation, the procedural challenge

involved an agency’s procedural obligation to allow for notice and comment under

an act and the APA. Conservation Law Found., 360 F.3d at 23–24. During the

appellate process, a regulation expired on its own terms. Id. at 24. Subsequently,

the agency published a new regulation, promulgated in a different manner that

allowed for notice and comment. Id. at 25–26. In holding the procedural challenge

was not moot, the court did not rely on the mirror image rule, but rather concluded

the agency’s change was a voluntary cessation. Id. at 27 The court made that

determination because the agency continued to argue the lack of notice and comment

for the old regulation was proper, and admitted it allowed notice and comment for

the new regulation “‘out of an abundance of caution’ in light of th[e] appeal.” Id.

      In this case, NPS published a new EIS in November 2011, which supports the

2011–12 one-year rule. 77 Fed. Reg. 6581 (Feb. 8, 2012). The new rule is supported

by new analysis and a rulemaking process independent of that underlying the 2009

temporary rule.   Thus, any determination we might make as to the procedural
foundations of the old rule “would be wholly without effect in the real word.” Rio

Grande Silvery Minnow, 601 F.3d at 1112. Even if we were to conclude Petitioners

had standing to challenge the procedure and analysis used to adopt the 2009 rule, and

if the district court then found NPS had violated NEPA or the APA in promulgating

that rule, our decision would still have no effect. We reach this conclusion because

the analytical and procedural aspects of the 2009 rule have been superseded by the

new analysis and procedure underlying the new one-year rule.             Because the

procedural challenge in this case is to the analysis underlying the 2009 temporary

rule and that analysis has been redone, we hold that the procedural challenge to the

2009 temporary rule is moot.

                                          V.

      Having determined Petitioners’ procedural challenge pursuant to the APA and

NEPA as to Yellowstone is moot, we turn to the question of Petitioners’ standing to

challenge the entirety of the 2009 permanent rule and the substantive challenge under

the Organic Acts as to the 2009 temporary rule. To have Article III standing,

Petitioners must demonstrate: “(i) an injury in fact that is both concrete and

particularized as well as actual or imminent; (ii) an injury that is traceable to the

conduct complained of; and (iii) an injury that is redressable by a decision of the

court.” Wyoming ex rel. Crank v. United States, 539 F.3d 1236, 1241 (10th Cir.

2008) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). In

addition to the constitutional requirements, Petitioners “must also satisfy the

following set of prudential principles: (1) [Petitioners] generally must assert [their]
own legal rights; (2) the court must refrain from adjudicating ‘generalized

grievances’ most appropriately addressed by one of the other branches of

government; and (3) [Petitioners’ petition] must fall within the zone of interest to be

protected or regulated by the statute or constitutional guarantee in question.” Mount

Evans Co. v. Madigan, 14 F.3d 1444, 1450–51 (10th Cir. 1994). We analyze

prudential standing only if the Article III standing requirements are met. Id. In a

case such as this, where the court is presented with a factual attack on the petition,

“a district court may not presume the truthfulness of the [petition’s] factual

allegations.” Holt v. United States, 46 F.3d 1000, 1003 (10th Cir. 1995). Instead,

“[a] court has wide discretion to allow affidavits, other documents, and a limited

evidentiary hearing to resolve disputed jurisdictional facts under Rule 12(b)(1).” Id.

We review “a dismissal for lack of subject-matter jurisdiction de novo, accepting the

district court’s findings of jurisdictional facts unless they are clearly erroneous.”

June v. Union Carbide Corp., 577 F.3d 1234, 1238 (10th Cir. 2009) (quoting

Montoya v. Chao, 296 F.3d 952, 954–55 (10th Cir. 2002)).

      Here, Petitioners agree they cannot bring an action parens patraie on behalf

of their citizens. Rather, Petitioners contend the 2009 rules resulted in economic

losses and adverse displacement effects that violated their sovereign and proprietary

interests in violation of the Organic Acts. Petitioners also assert harm from NPS’s

alleged procedural APA and NEPA violations, which, as mentioned above, are live

controversies with respect to Grand Teton only. Petitioners bear the burden of

proving they have suffered an “injury in fact” that is “concrete and particularized”
and “actual or imminent,” not “conjectural” or “hypothetical.”          Defenders of

Wildlife, 504 U.S. at 560–61. We hold the district court correctly determined

Petitioners failed to meet their burden of showing direct injury to their sovereign or

proprietary interests as to both rules and from violation of the APA and NEPA’s

procedures as to the 2009 permanent rule. 5 We address each alleged violation in

turn.

                                          A.

        Petitioners first argue Respondents harmed their sovereign and proprietary

interests in violation of the Organic Acts because restrictions on snowmobile access

to the parks correlate directly to lost revenues to the state and county. In support of

this claim, Petitioners assert: (1) NPS “explicitly determined” in the EA Petitioners

will suffer economic harm from the 2009 rules; (2) the parks are the centerpiece of

Petitioners’ tourism marketing expenditures, which generate jobs, payroll associated

with those jobs, and tax revenues for local, county, and state governments; and (3)

each snowmobile entry into the parks corresponds to tax revenues for Petitioners and

evidence in the record shows snowmobilers will be turned away from the parks under

        5
        Petitioners contend the district court did not address their standing to pursue
their claims under the Organic Acts. We cannot agree. The court stated that
Wyoming asserted “NEPA and non-NEPA claims.” Bd. of Cnty. Comm’rs of Cnty.
of Park, 2010 WL 6429153, *9 (D. Wyo. Sept. 17, 2010). The district court
correctly recited Petitioners’ contentions regarding the economic detriment from the
limitations on snowmobiles, the commercial guide requirements and the continued
uncertainty for future seasons. It also discussed Petitioners’ argument as to
displacement of snowmobiles. The court made an express finding the claimed
economic injuries are speculative, at best. The court later stated “[a]s to the other
claims, neither party’s assertion regarding the NEPA claims withstand scrutiny.” Id.
at *17 (emphasis added). An examination of the record clearly shows the district
court addressed standing under the Organic Acts in addition to NEPA.
the 2009 rules.

      First, NPS made no determination in the EA that Petitioners will suffer

economic harm. Rather, the EA states the economic impact of Alternative 2 is

difficult to detect at the state, county, or community level. Aplt. App. vol. v, at

1187. Specifically, the EA states despite the negligible impact on the state and

county level, local businesses and their employees will suffer adverse effects. Id.

The EA concluded that although local businesses will experience adverse results

from the adoption of Alternative 2, the state and county will not notice harmful

economic effects. Because the EA concludes some local businesses and individuals,

not the state and county, will experience some adverse effects, we conclude NPS did

not admit in the EA Petitioners are suffering tax losses. The NPS admission that

local businesses are adversely impacted by Alternative 2 does not provide Petitioners

with standing because, as Petitioners concede, they cannot bring a suit on behalf of

local business owners, i.e., their citizens, but must instead sue to protect their own

sovereign interest. See Wyoming ex rel. Sullivan v. Lujan, 969 F.2d 877, 883 (10th

Cir. 1992) (concluding states may not sue the federal government on behalf of their

citizens because “the federal government is presumed to represent the State’s

citizens”).

      Next, as to Petitioners’ contention the parks are the centerpiece of tourism

marketing expenditures, we find nothing in the regulations to prevent Wyoming and

Park County from promoting tourism and further see no evidence in the record the

regulations have impacted the promotion of tourism. To support their claim,
Petitioners once again turn to the EA. In addition to the EA, Petitioners rely on

affidavits of various state and county officials. Jill Shockley Siggins, Chairman of

the Board of County Commissioners of Park County, attested that when NPS

“reduces public use in the parks . . . Park County is harmed by the resulting

reduction in sales tax and the diminished aesthetic resources Park County has to

advertise.” Aplt. App. vol. i, at 256. The affidavit of Bradley Hill, Director of the

Wyoming Trails Program cites a 1995 study in his affidavit which found out of state

snowmobilers generated $4.7 million in sales tax revenue in Wyoming. Aplt. App.

vol. ii, at 299.

       Siggins’ affidavit is conclusory. Although she attests the county is harmed by

a reduction in sales revenue, she provides no underlying evidence to support her

claim that a reduction in revenue even exists. Likewise, Hill’s affidavit is not

helpful to establish standing. Citation to a study conducted over 15 years ago does

not establish Petitioners are suffering a loss resulting from the 2009 rules.

Petitioners additionally cite to yet another conclusory statement in Siggins’ affidavit

that the general fund can be used to fund advertising for the county. Aplt. App. vol.

i, at 255. This statement, however, does not demonstrate Petitioners have standing

because Petitioners provide no evidence of the general fund actually decreasing, nor

have they shown the general fund revenues will decrease in the future. Petitioners

also suggest we look to Wyoming Travel and Tourism’s comments to the 2009 rules.

Specifically, comment 2 states Wyoming outfitters will lose revenues because of lost

permits. The comment also states outfitters will be forced to cancel reservations
already made and will be forced to lay off staff. Petitioners’ asserted interest in the

jobs of their citizens implicates standing pursuant to parens patriae, which, as the

parties agree, is not available when a state sues the federal government because the

federal government is presumed to represent the citizens’ interests.

      Importantly, Petitioners have not shown the 2009 rules have or will result in

lost revenue.    Petitioners do provide evidence demonstrating more than 318

snowmobilers entered Yellowstone on six so-called “peak days” during the 2008–09

winter season. Aplt. App. vol. vi, at 1313. Petitioners suggest “lopping off” these

peak days will significantly reduce the number of snowmobile entries, thus reducing

the amount of tax revenue collected. But rather than examining data from the East

Entrance, Petitioners compiled data for every entrance into the park. The East

Entrance, however, is the only entrance at issue in this appeal. The North, Northeast,

and West Entrances all border Montana and the South Entrance borders Grand Teton.

NPCA, on the other hand, provided evidence detailing the average daily entry of

snowmobiles entering Yellowstone’s East Entrance.         From the 2004–05 winter

season through the 2008–09 winter season, on average, only four snowmobiles

entered the park per day—far below the 2009 temporary rule’s maximum of 20 per

day and Petitioners’ January 2001 figure of 41 per day. Aplt. App. vol. ii, at 401.

      Petitioners blame the reduction in part on the commercial guide requirement.

But Petitioners have no evidence to support their position. They present the affidavit

of Bert Miller, president of the Cody County Snowmobile Association and vice

president of the Wyoming State Snowmobile Association. Aplt. App. vol. i, at 260.
Miller’s conclusory statement that commercial guide requirements are reducing

interest in snowmobiling in Yellowstone cannot explain away a decade-long trend

of declining snowmobile entries from the East Entrance. As discussed above, data

presented to the district court showed that in none of the five seasons prior to the

adoption of the 2009 rules did the average daily number of snowmobiles entering

Yellowstone’s East Entrance reach the 2009 rule’s 20 snowmobile limit. Petitioners

fail to provide support for their conclusory proposition other than one statement in

an affidavit stating “expensive” commercial guides hinder snowmobile use in the

parks.

         Petitioners also rely on the EA, but, once again, their reliance is misplaced.

The EA did find that each snowmobile entry into the West Entrance of Yellowstone

corresponds to tax revenues. Aplt. App. vol. v, at 1185. But the EA made no such

finding for the East Entrance. NPCA’s evidence actually shows the opposite result

for the East Entrance. As snowmobile use decreased from the East Entrance into

Yellowstone, winter tourism and lodging tax revenue increased in Park County.

Aplt. App. vol. ii, at 404–07; vol. v, at 1115. NPS states in the EA, “[o]f the five

regional economic areas examined in this analysis, only for the gateway community

of West Yellowstone is there a detectable impact on the relevant area’s economy

from winter use in Yellowstone (and that on the surrounding national forests).” Aplt.

App. vol. v, at 1121. Petitioners have failed to meet their burden of showing an

injury in fact. Record facts consisting of conclusory statements and speculative

economic data are insufficient to lead us to any other conclusion. Accordingly, we
hold Petitioners lack standing to bring this civil action.

      Petitioners contend our holding conflicts with our decision in Mount Evans

Co. v. Madigan, 14 F.3d 1444 (10th Cir. 1994), in which we held a county had

Article III standing to challenge a decision of the United States Forest Service not

to rebuild a structure on Forest Service lands. The structure provided “shelter,

toilets, first aid, access to medical and rescue teams, and food and souvenir sales for

the accommodation of the public visiting the summit of Mount Evans.” Mount

Evans, 14 F.3d at 1448. The county generated revenue from the structure through

a twenty-five percent revenue sharing program with the Forest Service. We held the

county did suffer an injury in fact by “a loss of revenue sharing and sales tax

monies.” We further stated the record was clear, if the Forest Service rebuilt the

structure, the county would again receive revenue from revenue sharing and sales

taxes if the concessions were reopened in the structure. Id. at 1451.

      In contrast to Mount Evans, Petitioners in this case have presented no concrete

evidence revenues have decreased or will decrease with the 2009 temporary rule in

place. Respondents believe a favorable decision for Petitioners would create a

dangerous precedent—finding standing where a federal regulation would have solely

a “generalized impact” on the economy of a state or a state’s general tax revenues.

We agree Petitioners have presented only a generalized grievance and holding

otherwise might spark a waive of unwarranted litigation against the federal

government.    Indeed, “the unavoidable economic repercussions of virtually all

federal policies, and the nature of the federal union as embodying a division of
national and state powers, suggest to us that impairment of state tax revenues should

not, in general, be recognized as sufficient injury-in-fact to support state standing.”

Pennsylvania v. Kleppe, 533 F.2d 668, 672 (D.C. Cir. 1976).

      We do not foreclose the argument that reduced tax revenues can provide a

state with Article III standing. Id. Rather, a state must show a “fairly direct link

between the state’s status as a . . . recipient of revenues and the legislative or

administrative action being challenged.” 6 Id. Petitioners argue a specific source of

revenue, sales tax, is reduced because of the 2009 rules and rely on Wyoming v.

Oklahoma, 502 U.S. 437 (1992). But unlike the present case, the Supreme Court in

Wyoming v. Oklahoma found a direct injury in the form of a loss of specific tax

revenues.   In Wyoming v. Oklahoma, Wyoming brought a commerce clause

challenge to an Oklahoma statute requiring “Oklahoma coal-fired electric generating

plants producing power for sale in Oklahoma to burn a mixture of coal containing

at least 10% Oklahoma mined coal.” Id. at 440. Wyoming did not sell coal, but it

did “impose a severance tax upon the privilege of severing or extracting coal from

land within its boundaries.” Id. at 442. Wyoming collected severance taxes on coal

extracted by eight mining companies that sold coal to four Oklahoma electric

utilities. Id. at 442–43. Facts showed from 1981 through 1984, four Oklahoma

utilities purchased “virtually 100%” of their coal from Wyoming sources. After the

effective date of the Act, unrebutted evidence showed that Wyoming lost hundreds


      6
        We agree with Petitioners the extent of the injury is not relevant to
determination of standing. We reach our holding because Petitioners have failed to
show any concrete injury in fact.
of thousands of dollars in severance taxes. Unlike the evidence presented to the

Supreme Court in Wyoming v. Oklahoma, Petitioners in this case have presented us

with no evidence that specific loss of tax revenues have occurred, and their

assertions of future lost tax revenues are merely speculative

      For the above stated reasons, we agree with the district court Petitioners’

evidence regarding economic loss is speculative. 7 Accordingly, Petitioners have

failed to demonstrate a concrete injury in fact from any alleged economic loss.

                                          B.

      Petitioners additionally assert they have standing under the Organic Acts

because of adverse displacement effects from snowmobilers choosing not to

snowmobile in Yellowstone. Petitioners state some displaced snowmobilers will

choose to snowmobile in Montana, taking their money with them, while other

snowmobilers will snowmobile in the adjacent national forests in Wyoming. Hill,

in his affidavit, declares “The daily displacement of hundreds of snowmobiles into

the adjacent National Forests causes significant increase in the management,

grooming and trail upkeep responsibilities of the Trails Program.” Aplt. App. vol.

ii, at 298. Petitioners assert this displacement will impose additional burdens on the

remaining trails and facilities in Wyoming and further impose environmental,

regulatory, and economic costs on Wyoming and Park County. Petitioners state they

bear these burdens and costs because Wyoming, not the United States Forest Service,

      7
         We need not decide in this case whether a district court’s conclusion that
facts are speculative is a factual finding or a legal conclusion because even under the
more exacting de novo standard, we agree with the district court Petitioners’
evidence regarding economic loss is speculative.
operates the Trails Program which pays to maintain, groom, sign, and map the

snowmobile trails on the national forest lands in Wyoming. Wyoming additionally

argues the national forests are at or near carrying capacity for snowmobile use and

that the Forest Service is likely to impose additional restrictions on the forests,

which, in turn would interfere with the mission of the Trails program. 8 Park County

maintains it plows the Beartooth Highway and the parking area at Pilot Creek, which

both will see increased traffic from displaced snowmobilers. Wyoming further

asserts standing exists because it offers fishing licenses, regulates fishing within

Grand Teton National Park, and strives to provide anglers with opportunities to

access the state’s fisheries, including Jackson Lake. Jackson Lake is jointly managed

by the Bureau of Reclamation, NPS, and the Wyoming Game and Fish Department.

Petitioners offered the affidavit of Michael Stone, an employee of the Wyoming

Game and Fish Department, to show the “unreasonable and unnecessary restrictions

on access to Jackson Lake by snowmachine[s] negate the benefits of decades of

intensive management and will require future changes in management of the fishery.”

Aplt. App. vol. ii, at 304.     Respondents argue the Federal Government, not

Wyoming, has ultimate responsibility for managing resources within the parks and

the national forests. Thus, any role Wyoming has in managing Jackson Lake or the

national forests is done only with the permission of the federal agencies responsible

for those federal resources.

      8
         According to Hill, the Wyoming Department of State Parks and Cultural
Resources established the Wyoming Trails Program “in part to enhance snowmobile
trails and create recreational opportunities for snowmobiling within the State of
Wyoming.” Aplt. App. vol. ii, at 297.
         We agree with the district court that Hill’s statement that “hundreds” of

snowmobilers will be displaced because of the 2009 rules is “rhetorical

exaggeration.” Bd. of Cnty. Comm’rs of Cnty. of Park, 2010 WL 6429153 at *14 (D.

Wyo. Sept. 17, 2010). We have no evidence in the record which demonstrates an

increase in snowmobiling in national forests. As discussed above, Petitioners have

failed to provide evidence showing snowmobilers are being turned away from the

East Entrance or are choosing to snowmobile on state lands or in national forests

instead of Yellowstone. Moreover, like the district court below, we fail to see how

Petitioners are harmed by snowmobilers choosing to snowmobile on adjacent federal

land instead of in the parks. Although the state’s Trails program does perform trail

upkeep in the national forests, it does not own any property or directly control any

trail.    Id. at *14 n.4 (citing Wyoming Trails, http://wyotrails.state.wy.us/).

Additionally, the United States Forest Service has        ultimate responsibility for

management of public lands in national forests. Id. at *14 (citing McKeen, 615 F.3d

at 1246). Petitioners further contend they have a regulatory interest in air quality

within their borders. Again, Petitioners have not stated how shifting snowmobilers

from national forests to the parks will better air quality, as both the forests and the

parks are within Wyoming’s borders. Moreover, NPS analyzed air quality, air

pollution, air emission requirements and effects on wildlife and soundscapes in the

EA. NPS concluded the 2009 rules will maintain “pristine” air quality in the region.

Aplt. App. vol. v, at 1196–97.

         Park County further claims standing based on increased maintenance of roads
and parking lots. We fail to see how these interests provide Park County standing.

Regardless of the number of snowmobilers displaced from the parks to the forests,

Park County would still plow the snow off of the Beartooth Highway. As to the

additional burden of clearing a parking lot, we have no concrete evidence additional

snowmobilers would even be displaced, let alone choose to snowmobile in the

adjacent national forests. Once again, Park County provides us only speculative

evidence consisting of conclusory statements.

      As to Jackson Lake, Stone, in his affidavit, states specific fish management

activities include “fish stock and spawning assessments, enforcement on an annual

basis, and a creel survey about every 5 years.” Aplt. App. vol. ii, at 302–03. Stone

also asserts it has taken several decades to achieve the current quality and reputation

of winter fishing opportunity available on Jackson Lake, which “would be almost

completely lost without adequate snowmobile access to the surface of the lake.” Id.

at 303–04. Petitioners have failed to submit evidence that, as a result of the 2009

rules, snowmobilers are being turned away from Grand Teton. And even if

snowmobilers were turned away from entering Grand Teton to travel to Jackson

Lake, nothing in the 2009 rules precludes Wyoming Game and Fish Department from

continuing to manage the fishery in the manner described in Stone’s affidavit.

Accordingly, we conclude Petitioners have failed to allege facts sufficient to show

an injury in fact from displacement of snowmobiles from the parks to other land

within the state.    Having determined Petitioners lack standing to bring their

substantive challenge to both the temporary rule and the permanent rule under the
Organic Acts, we turn to Petitioners’ standing to bring the alleged procedural

violations as to Grand Teton.

                                         C.

       Even though we determined Petitioners’ procedural challenge to the 2009

temporary rule for Yellowstone is moot, we still must address Petitioners’ procedural

challenge to the 2009 permanent rule for Grand Teton. NEPA’s purpose is to protect

and promote environmental quality.      42 U.S.C. § 4331(a-c).      “To ensure this

protection, [NEPA] establishes ‘action forcing’ procedures the agencies must

follow.” Comm. to Save the Rio Hondo v. Lucero, 102 F.3d 445, 448 (10th Cir.

1996). Thus, “the agency will take a ‘hard look’ at the environmental consequences

of its actions.” Id. (citing Kleppe v. Sierra Club, 427 U.S. 390, 410 n.21 (1976)).

Importantly, NEPA “does not mandate the particular decisions an agency must

reach.” Id. Instead, it mandates “the necessary process the agency must follow

while reaching its decisions.” Id. Failure to follow NEPA’s procedures “creates a

risk that serious environmental consequences of the agency action will not be

brought to the agency decisionmaker’s attention.” Id. Accordingly, “an injury of

alleged increased environmental risks due to an agency’s uninformed decisionmaking

may be the foundation for injury in fact under Article III.” Id. at 449. A party

properly alleges an injury in fact from failure to perform a NEPA analysis where it

shows: “(1) that in making its decision without following the NEPA’s procedures,

the agency created an increased risk of actual, threatened or imminent environmental

harm; and (2) that this increased risk of environmental harm injures its concrete
interest.” Sierra Club v. U.S. Dep’t of Energy, 287 F.3d 1256, 1265 (10th Cir.

2002).

         In their petitions, Petitioners allege Respondents violated NEPA in a myriad

of ways.      They first maintain NPS failed to consider a reasonable range of

alternatives, including alternatives that would have authorized more snowmobile

entries per day into Grand Teton, and alternatives that would have allocated entries

on other bases besides a strict per day limit. Next, Petitioners contend NPS failed

to analyze the correct “no action” alternative and purposefully constructed a

fictitious “no action” alternative which preordained the outcome of the NEPA

process.     Additionally, Petitioners believe NPS did not provide a reasoned

explanation for their determination to restrict snowmobile access in spite of the

scientific evidence which demonstrates that more snowmobiles could be permitted

without causing unacceptable impacts or impairment to Grand Teton’s resources.

Finally, Petitioners assert NPS neglected to take a “hard look” at the environmental

consequences of the following actions: (1) allowing snowmobiles on the Continental

Divide Snowmobile Trail; and (2) allowing more than 25 snowmobiles per day at

Jackson Lake.

         As mentioned above, in order to show an injury in fact for a procedural

violation of NEPA, Petitioners must show the agency’s violation “created an

increased risk of actual, threatened, or imminent environmental harm.”            Id.

(emphasis added). In this case, Petitioners have not shown NPS created an increased

risk of actual, threatened, or imminent environmental harm by allegedly failing to
follow NEPA procedures. Instead, Petitioners allege they are harmed because NPS

could have promulgated a rule allowing more snowmobiles into Grand Teton without

adverse environmental effects. NEPA does not protect against such an injury.

Comm. to Save the Rio Hondo, 102 F.3d at 448.

      Petitioners further alleged Respondents did not critically review and give

meaningful consideration to all of the comments submitted by Petitioners and

ignored evidence, resulting in a rule that arbitrarily and capriciously excluded

snowmobilers from Grand Teton in violation of the APA. We disagree. In this case,

NPS followed procedures. It issued an EA and a FONSI. The record shows NPS

considered the quality of the air and the effects on wildlife. See Aplt. App. vol. v,

at 1196–97 (“With the conservative use limits and Best Available Technology

restrictions for snowmobiles . . . the NPS expects implementation of either alterative

to preserve excellent air quality in the parks.”); see also id. at 1176 (“Effects on

wildlife in all three parks under Alternative 2 are expected to be similar to those seen

in the last five years: primarily negligible to minor (with possible moderate effects

on swans and eagles).”). Petitioners have presented no evidence to show NPS did

not critically review and give meaningful consideration to the comments submitted

in relation to Grand Teton, nor have they presented evidence to show they have

suffered an environmental harm from an alleged NEPA violation by NPS.

                                          D.

      Finally, Petitioners contend the district court erred by not providing Wyoming

“special solicitude” in its standing analysis. In Massachusetts v. E.P.A., 549 U.S.
497, 520 (2007), the Supreme Court said states deserve “special solicitude” in

standing analysis. In that case, Massachusetts proved that it had an “actual” and

“imminent” injury.     Wyoming has failed to prove that basic requirement here.

Importantly, we note the lack of guidance on how lower courts are to apply the

special solicitude doctrine to standing questions. This much, however, is clear:

“[t]his special solicitude does not eliminate the state petitioner’s obligation to

establish a concrete injury, as Justice Stevens’ opinion amply indicates.” Del. Dep’t

of Natural Res. & Envt’l Control v. F.E.R.C., 558 F.3d 575, 579 n.6 (D.C. Cir.

2009). Because Petitioners have failed to establish a concrete injury, we need not

determine the parameters of “special solicitude” in this case.

                                          VI.

      Because we hold Petitioners’ procedural challenge to the 2009 temporary rule

as to Yellowstone is moot, that portion of the district court’s order must be vacated

and remanded to the district court to dismiss that portion of the case for lack of

jurisdiction. Wyoming, 587 F.3d at 1254. As to Petitioners’ remaining claims, we

conclude that Petitioners lack Article III standing to bring their substantive challenge

to the 2009 temporary rule as to Yellowstone and their entire challenge as to the

2009 permanent rule as to Grand Teton because Petitioners’ alleged injuries are

merely speculative. Accordingly, we need not address prudential standing.

      AFFIRMED IN PART, VACATED IN PART AND REMANDED.

      THE MANDATE SHALL ISSUE FORTHWITH.